     Case 6:06-cr-60011-AA        Document 343       Filed 09/14/20   Page 1 of 2




MATTHEW SCHINDLER, OSB# 964190
501 Fourth Street #324
Lake Oswego, OR 97034
Phone: (503) 699-7333
E-mail: mas@schindlerdefends.com

ATTORNEY FOR DEFENDANT JOSEPH DIBEE

                      UNITED STATES DISTRICT COURT

                             DISTRICT OF OREGON


 UNITED STATES OF AMERICA,                       Case No. 6:06-cr-60011-AA-1
                  Plaintiff,
                                                 DECLARATION OF MATTHEW
                                                 SCHINDLER IN SUPPORT OF
                      vs.                        UNOPPOSED MOTION TO
                                                 CONTINUE TRIAL DATE

 JOSEPH DIBEE,

 Defendant(s).


       Matthew Schindler, as counsel for defendant Joseph Dibee, does swear under

penalty of perjury that the following is true:

   1. On June 11, 2020 I was appointed successor counsel to represent Mr. Dibee

       under the Criminal Justice Act.

   2. Mr. Dibee is charged with various federal crimes relating to a series of arsons

       that took place in the late 1990s and early 2000’s.

   3. The posture of the case, as well as the underlying facts and circumstances are

       well known to the court.

   4. This is a complex case with operative facts dating back twenty years. Most

       of counsel’s efforts so far have been dedicated to vetting the discovery,

Page 1 – DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF UNOPPOSED MOTION TO
CONTINUE TRIAL DATE
    Case 6:06-cr-60011-AA      Document 343       Filed 09/14/20    Page 2 of 2




      developing a basic understanding of the case, and drafting and filing a

      substantial release pleading.

   5. Counsel needs more time to review discovery, continue to resolve discovery

      issues, work with the client, conduct investigation, prepare additional

      motions, and litigate the matter.

   6. Counsel has discussed with Mr. Dibee his rights under the Speedy Trial Act.

      Specifically, we discussed his right to a jury trial within the time limitations

      set forth in the Act. Being aware of those rights, Mr. Dibee has agreed to

      waive them to the extent contemplated by this motion.

   7. The government has no objection to this request.



      Respectfully submitted under penalty of perjury on September 14, 2020.




                                   s/Matthew Schindler
                                   Matthew A. Schindler, OSB#964190
                                   Attorney for Joseph Dibee




Page 2 – DECLARATION OF MATTHEW SCHINDLER IN SUPPORT OF UNOPPOSED MOTION TO
CONTINUE TRIAL DATE
